  

Exhibit 10.4

 

ROMAN DBDR TECH ACQUISTION CORP.

345 Lorton Avenue, Suite 400

Burlingame, California 94010

                   November 5 , 2020

 

Roman DBDR Tech Sponsor LLC

345 Lorton Avenue, Suite 400

Burlingame, California 94010

 

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Roman DBDR Tech Acquisition Corp. (the
“Company”) and Roman DBDR Tech Sponsor LLC (“DBDR Sponsor”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
Registration Statement on Form S-1 and prospectus filed with the U.S. Securities
and Exchange Commission (File No. 333-249330) (the “Registration Statement”) is
declared effective (the “Effective Date”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

 

(i) DBDR Sponsor shall make available, or cause to be made available, to the
Company, at 345 Lorton Avenue, Suite 400, Burlingame, California 94010 (or any
successor location of DBDR Sponsor), certain office space, utilities and
secretarial and administrative support as may be reasonably required by the
Company. In exchange therefor, the Company shall pay DBDR Sponsor the sum of
$10,000 per month beginning on the Effective Date and continuing monthly
thereafter until the Termination Date; and

 

(ii) DBDR Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

  

  Very truly yours,       ROMAN DBDR TECH ACQUISITION CORP.         By: /s/ Dr.
Donald G. Basile     Name: Dr. Donald G. Basile     Title:   Co-Chief Executive
Officer

 

 

AGREED TO AND ACCEPTED BY: 

 

ROMAN DBDR TECH SPONSOR LLC

 

 

 

 

By: /s/ Dixon Doll, Jr.     Name: Dixon Doll, Jr.     Title:   Managing Member  

 

 

 

 

 

 



[Signature Page to Administrative Support Agreement]



